IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44298

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 470
                                                )
       Plaintiff-Respondent,                    )   Filed: May 23, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DAXX E. DIAZ,                                   )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum period of
       confinement of five years, for driving under the influence of alcohol and drugs (two or
       more convictions within ten years), and being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Daxx E. Diaz was found guilty of felony driving under the influence of alcohol and drugs
(two or more convictions within ten years), Idaho Code §§ 18-8004, 18-8005, and pleaded guilty
to being a persistent violator, I.C. § 19-2514. At the sentencing hearing, the district court judge
pronounced an aggregate sentence of thirteen years with five years determinate. The written




                                                1
judgment of conviction indicates a unified thirteen year sentence, with three years determinate. 1
The district court imposed a unified thirteen-year sentence, with eight years determinate, but
retained jurisdiction.    Following Diaz’s period of retained jurisdiction, the district court
relinquished jurisdiction and sua sponte reduced Diaz’s sentence to a unified thirteen-year
sentence, with five years determinate. 2 Diaz appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Diaz’s judgment of conviction and sentence are affirmed.




1
       The judgment of conviction includes a footnote which reads: “The matter in which the
Court pronounced sentence on Count I and persistent violator enhancement was confusing. The
written judgment is intended to resolve any ambiguity that resulted from the oral
pronouncement.”
2
       Although appellant augmented the record to include the transcript of the jurisdictional
review hearing, the order relinquishing jurisdiction and executing sentence was not augmented
into the record. A review of the Register of Actions reflects that Diaz received a unified
sentence of thirteen years, with five years determinate.
                                                   2